Case 3:19-cr-00374-MAS Document 108 Filed 09/11/20 Page 1 of 7 PagelD: 859

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA Criminal No. 19-374 (MAS)
. MEMORANDUM OPINION
ANDREW TABLACK

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Andrew Tablack’s (“Defendant”)
Motion to Dismiss the Indictment. (ECF No. 102.) The Government opposed (ECF No. 103), and
Defendant replied (ECF No. 104). The Court has carefully considered the parties’ submissions and
decides the matter without oral argument pursuant to Local Civil Rule 78.1, which is applicable to
criminal cases under Local Criminal Rule 1.1. For reasons set forth below, the Court denies
Defendant's Motion.

I. BACKGROUND

On May 20, 2018, a federal grand jury charged Defendant in a two-count Indictment.
(Indictment, ECF No. 33.) Count One charges Defendant with conspiracy to manufacture and
distribute a fentany! analogue, in violation of 2] U.S.C. § 846. (/d. at 1.) Count Two charges
Defendant with the manufacture and distribution of a fentanyl analogue, in violation of 21 U.S.C.
§§ B41(a)(1), 841(b)(1)(C), 813 and 18 U.S.C. § 2. (Id. at 2.)

Defendant moves to dismiss the Indictment. (ECF No. 102.) Defendant argues that the
Indictment “fails to both allege facts and contain the elements of the offense intended to be

charged.” (Def."s Moving Br. |, ECF No. 102-2.) He also asserts the Controlled Substance
Case 3:19-cr-00374-MAS Document 108 Filed 09/11/20 Page 2 of 7 PagelD: 860

Analogue Enforcement Act of 1986 (the “Analogue Act”), 21 U.S.C. § 813, is void for vagueness
and inapplicable to his conduct. (/d. at 1-2.)

Il. LEGAL STANDARD

Pursuant to Federal Rule of Criminal Procedure |2(b)(3)(B), a defendant may move to
dismiss an indictment for “lack of specificity” or “failure to state an offense.” “[S]uch dismissals
may not be predicated upon the insufficiency of the evidence to prove the indictment’s charges.”
United States vy. DeLaurentis, 230 F.3d 659, 661 (3d Cir. 2000). “In considering a defense motion
to dismiss an indictment, the district court accepts as true the factual allegations set forth in the
indictment.” United States v. Besmajian, 910 F.2d 1153, 1154 (3d Cir, 1990).

Ill. DISCUSSION
A, The Indictment is Sufficient.

“An indictment must contain “a plain, concise and definite written statement of the essential
facts constituting the offense charged.*” United States v. Urban, 404 F.3d 754, 771 (3d Cir. 2005)
{citing Fed. R. Crim. P. 7(c)(1)). An indictment is facially sufficient to warrant a trial on the merits
if it “(1) contains the elements of the offense intended to be charged, (2) sufficiently apprises the
defendant of what he must be prepared to meet, and (3) allows the defendant to show with accuracy
to what extent he may plead a former acquittal or conviction in the event of a subsequent
prosecution.” United States v. Huet, 665 F.3d 588, 595 (3d Cir. 2012). “[NJo greater specificity
than the statutory language is required so long as there is sufficient factual orientation to permit
the defendant to prepare his defense and to invoke double jeopardy ....” United States v. Rankin,
870 F.2d 109, 112 (3d Cir. 1989).

Defendant does not assert the factual allegations in the Indictment are so sparse that he

cannot prepare a defense or invoke double jeopardy. Instead, Defendant asserts that allegations in

ha
Case 3:19-cr-00374-MAS Document 108 Filed 09/11/20 Page 3 of 7 PagelD: 861

the Indictment are insufficient for the “mental state” and “controlled substance” elements of 21
U.S.C. § 841(a)(1).!

Here, the Indictment tracks the language of 21 U.S.C. § 841(a)(1) and § 813.7 Count One
of the Indictment alleges:

[Defendant] did knowingly and intentionally conspire to agree with
others to manufacture, distribute, and posses with intent to
manufacture and distribute a quantity of a mixture and substance
containing a detectable amount of a Schedule | controlled substance
analogue, ... namely [cyclopropyl fentanyl,] knowing that the
substance was intended for human consumption ....

(Indictment | (emphasis added).) Count Two similarly alleges:
[Defendant] did knowingly and intentionally manufacture,
distribute, and possess with intent to manufacture and distribute a
quantity of a mixture and substance containing a detectable amount
of a Schedule 1 controlled substance analogue, ... namely

[cyclopropyl fentanyl,] knowing that the substance was intended for
human consumption.

(/d, at 2 (emphasis added).) The Indictment alleges that Defendant possessed cyclopropyl fentanyl,
which he knew was intended for human consumption. This tracks the language of § 813 and brings
cyclopropyl fentanyl within the definition of a controlled substance under § 841(a)(I). The
Indictment also alleges that Defendant both “knowingly and intentionally” manufactured,
distributed, and possessed cyclopropyl fentanyl, meeting the mental state requirement for § 813
and § 841(a)(1). Because the Indictment tracks the language of the statutes, and Defendant does

not argue he is provided so little factual orientation that he cannot invoke double jeopardy, the

 

'21 U.S.C. § 841(a)(1) provides: ~[I]t shall be unlawful for any person knowingly or intentionally
... to manufacture, distribute, or dispense, or possess with intent to manufacture distribute, or
dispense, a controlled substance.” 21 U.S.C. § 841(a)(1) (emphasis added).

2 21 U.S.C. § 813 provides: “A controlled substance analogue shall, to the extent intended for
human consumption, be treated, for the purposes of any Federal law[,] as a controlled substance
in schedule [. 21 U.S.C. § 813{a).
Case 3:19-cr-00374-MAS Document 108 Filed 09/11/20 Page 4 of 7 PagelD: 862

Court shall not dismiss the Indictment for lack of specificity or failure to state an offense. See
United States v. Mosberg, 866 F. Supp. 2d 275, 303 (D.N.J. 2011) (“[A]n indictment need not
allege facts to provide evidentiary support for a violation of a criminal statute. Rather, the
[i]ndictment may simply track the language of the statute while providing sufficient factual
orientation to the defendant for double jeopardy purposes.”).

Defendant also appears to assert that he may not be charged under the Controlled
Substances Act as well as the Analogue Act for conduct involving a controlled substance analogue.
(Def.’s Moving Br. 2—3, 18.) Because “the Analogue Act extends the framework of the [Controlled
Substances Act] to analogous substances,” United States v. McFadden, 576 U.S. 186, 193 (2015),
courts have held charging a defendant under both statutes for conduct involving a controlled
substance analogue is appropriate. See, e.g., Indictment, United States v. Charif, No. 15-598,
(D.N.J. Nov. 19, 2015), ECF No. 21; J., Charif, (D.N.J. May 22, 2017), ECF No. 35. Accordingly,
the Indictment is not insufficient or improper for charging Defendant under both the Controlled
Substances Act and Analogue Act where the Indictment alleges the Defendant's conduct involved
a controlled substance analogue.

Finally, Defendant also appears to argue that the Indictment fails to state an offense because
cyclopropyl fentanyl was only scheduled as a controlled substance after his relevant conduct.
(Def.’s Moving Br. 3-4, 13-14, 17-25.) Defendant is correct that cyclopropyl fentanyl was placed
into Schedule | of the Controlled Substances Act after his arrest. See Schedules of Controlled
Substances: Temporary Placement of Cyclopropyl Fentanyl in Schedule I, 83 Fed. Reg. 469-72
(Jan. 4, 2018). But this is irrelevant. Because Defendant was charged under the Analogue Act, all
that matters is whether cyclopropyl fentanyl was substantially similar to a Schedule | or II

controlled substance. The Indictment alleges that cyclopropyl fentanyl is an analogue of fentanyl
Case 3:19-cr-00374-MAS Document 108 Filed 09/11/20 Page 5 of 7 PagelD: 863

and that fentanyl is a Schedule [ controlled substance.’ (Indictment 1-2.) Defendant does not
dispute that fentanyl! is a controlled substance under Schedule | or I. Defendant's argument,
therefore, is simply misplaced.* Accordingly, the Court denies Defendant's Motion to Dismiss the
Indictment based on any lack of specificity or failure to state an offense.

B. The Analogue Act is Not Void for Vagueness.

The Analogue Act states that a “controlled substance analogue” intended for human
consumption shall be treated as a controlled substance. 21 U.S.C. § 813(a). A “controlled
substance analogue” is a substance:

(i) the chemical structure of which is substantially similar to the
chemical structure of a controlled substance in schedule | or II;

(ii) which has a stimulant, depressant, or hallucinogenic effect on
the central nervous system that is substantially similar to or greater
than the... effect... ofa controlled substance in schedule 1 or II; or

(iii) with respect to a particular person, which such person
represents or intends to have a stimulant. depressant, or
hallucinogenic effect on the central nervous system that is
substantially similar to or greater than the ... effect ... of a
controlled substance in schedule I or IL.

21 U.S.C. § 802(32) (emphasis added). Defendant argues that the analogue provision is void for
vagueness because the “substantially similar standard ... does not... afford citizens fair notice”

of which substances are substantially similar to controlled substances. (Def.°s Moving Br. 20.)

 

} The Government argues in its Opposition Brief that fentanyl is a Schedule II controlled substance.
(Gov't’s Opp'n Br. 19 (citing Gov’t’s Ex. A), ECF No. 103.) Upon a motion to dismiss an
indictment, the Court “accepts as true the factual allegations set forth in the indictment.”
Besmajian, 910 F.2d at 1154. Because an analogue of either a Schedule I or II controlled substance
will be treated as a controlled substance under the Analogue Act, see 21 U.S.C. § 802(32)(A), the
Court reaches the same outcome under either version.

+ To the extent Defendant argues cyclopropyl fentany! is not substantially similar to fentanyl, that
is a question of fact for the jury.
Case 3:19-cr-00374-MAS Document 108 Filed 09/11/20 Page 6 of 7 PagelD: 864

Defendant also argues the scienter requirements of the Analogue Act and Controlled Substances
Act renders the statute void for vagueness. (See id, at 21-22, 31-32.)

“[T]he void-for-vagueness doctrine requires that a penal statute define the criminal offense
with sufficient definiteness that ordinary people can understand what conduct is prohibited and in
a manner that does not encourage arbitrary and discriminatory enforcement.” Kolender v. Lawson,
461 U.S. 352, 357 (1983). Numerous courts have considered whether the Controlled Substances
Act is void for vagueness since the Act was passed in 1986. Although the Court must acknowledge
that “making criminality depend on the ‘substantial similarity’ of a substance to an expressly
prohibited substance inevitably involves a degree of uncertainty,” United States v. Demott, 906
F.3d 231, 237 (2d Cir. 2018), the Court agrees with the numerous courts that have found the
Controlled Substances Act not void for vagueness based on the “substantial similarity” language.
E.g., Demott, 906 F.3d at 237-38; United States v. Larson, 747 F. App’x 927, 930 (4th Cir. 2018)
(declining to overturn United States v. Klecker, 348 F.3d 69, 71-73 (4th Cir. 2003), which found
“substantially similar” language not vague); United States v. Turcotte, 405 F.3d 515, 531-32 (7th
Cir. 2005), abrogated on other grounds by United States v. Novak, 841 F.3d 721 (7th Cir. 2016);
United States v. Granberry, 916 F.2d 1008, 1010 (Sth Cir. 1990); United States v. Orchard, 332
F.3d 1133, 1137-38 (8th Cir. 2003); United States v. Washam, 312 F.3d 926, 930-32 (8th Cir.
2002); United States v. Carlson, 87 F.3d 440, 443-44 (1 1th Cir, 1996); United States v. Hofstatter,
8 F.3d 316, 321-22 (6th Cir. 1993); United States v. Turks, No. 17-444, 2018 WL 5292540, at
*2-3 (N.D. Ohio Oct. 25, 2018) (holding, in prosecution for conduct involving cyclopropy!
fentanyl, that the Controlled Substance Act was not void for vagueness on “substantially similar”
or scienter grounds). Here, the statute provides that a substance ts a controlled substance analogue
(1) where the chemical structure is substantially similar to that of a controlled substance, (2) where

the substance’s effect on the central nervous system is substantially similar to that of a controlled
Case 3:19-cr-00374-MAS Document 108 Filed 09/11/20 Page 7 of 7 PagelD: 865

substance, or (3) where a person intends the substance to have a substantially similar effect on the
central nervous system as a controlled substance. 21 U.S.C. § 802(32)(A). There is sufficient
definiteness here for an ordinary person to understand what conduct is prohibited.

As for Defendant's argument that “triple-standard” mental state requirements of
§ 802(32)(A), § 813, and § 841(a)(1) in the Indictment render the Analogue Act void for
vagueness, this argument is foreclosed by the United States Supreme Court's decision in
McFadden, 576 U.S. at 197, which found the scienter requirement in the Analogue Act alleviated
vagueness concerms and did not render the statute vague. See Novak, 841 F.3d at 727; United States
v. Carlson, 810 F.3d 544, 550-51 (8th Cir. 2016); Turks, 2018 WL 5292540, at *3. Accordingly,
the Court denies Defendant's Motion to Dismiss the Indictment on the basis that the Analogue Act
is void for vagueness.

IV. CONCLUSION

For the foregoing reasons, the Court denies Defendant’s Motion to Dismiss the Indictment.

~

HB dhAp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
